Citation Nr: 0942154	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-34 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss. 

2.	Entitlement to service connection for tinnitus. 

3.	Entitlement to service connection for traumatic arthritis, 
left knee. 

4.	Entitlement to service connection for a psychiatric 
disability including anxiety, depression and psychosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to February 
1982. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  

A video conference hearing was scheduled in August 2008.  The 
Veteran failed to appear for this hearing.  The Veteran did 
not demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The medical evidence of record shows that bilateral 
hearing loss manifested many years after service and was not 
related to noise exposure in service.  

3.	The medical evidence of record shows that tinnitus did not 
manifest in service and was not related to service.  

4.	The medical evidence of record shows that left knee 
arthritis manifested many years after service and was not 
related to an in-service injury.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by service; nor may it be presumed to be incurred therein.  
38 U.S.C.A. §§ 1111, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

3.	A left knee disability, with arthritis, was not incurred 
in or aggravated by service; nor may it be presumed to be 
incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in January 2005 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
After the initial adjudication, the Veteran was also sent a 
letter in March 2006 setting forth the provisions in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a September 2006 statement of the case and a July 2008 
supplemental statement of the case issued after the notice 
was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Additionally, any error regarding the 
Dingess notice was harmless given that service connection is 
being denied and no rating or effective date will be assigned 
with respect to the claimed disabilities.  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal as the timing error did 
not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in April 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis and sensorineural hearing 
loss manifests to a degree of 10 percent within one year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Hearing Loss

The Veteran asserts that his current bilateral hearing loss 
is related to noise exposure in service.  The objective 
medical evidence of record; however, does not show that 
hearing loss is related to service.  

Initially, the Board notes that hearing loss was not shown in 
the service treatment records.  In a February 1981 report of 
medical history, the Veteran reported that he did not have 
hearing loss.  In a March 1981 enlistment examination, the 
Veteran's hearing was within normal limits in each ear.  In a 
February 1982 medical examination, the Veteran's hearing was 
also within normal limits bilaterally.  

Additionally, the objective medical evidence suggests that 
the hearing loss began in 2002.  In a February 2003 medical 
record, the Veteran noted decreased hearing for the past few 
days.  He noted decreased hearing in both ears in September 
2002.  An audiogram indicated bilateral mild borderline 
moderate mid and high frequency sensorineural hearing loss 
with good speech discrimination.  The assessment noted that 
there appeared to be some progression of his sensorineural 
hearing loss compared to the previous audiogram in October 
2002.  

In an October 2002 private treatment note, a physician noted 
that the audiograms revealed bilateral down sloping to mild 
sensorineural hearing loss with a dip at 4000 Hertz which 
began two weeks after a cervical fusion surgery.  

Further, the objective medical evidence does not show a nexus 
between the current diagnosis of hearing loss and service.  
In an April 2005 VA Compensation and Pension Examination, the 
claims file was reviewed.  The examiner noted that the 
Veteran's hearing was within normal limits at enlistment and 
discharge.  The examiner also noted October 2002 treatment 
records showing that hearing loss began one month prior.  The 
examiner considered that the Veteran had noise exposure in 
service as an airman and noise exposure after service working 
in factories and construction.  After a physical examination 
and audiogram, the Veteran was diagnosed with bilateral 
sensorineural hearing loss.  The examiner opined that since 
the Veteran's hearing was within normal limits at discharge 
from service, the current hearing loss was not related to 
service.  

The Board also considered private medical records in March 
2007.  These records show bilateral sensorineural hearing 
loss.  The examiner considered the Veteran's recited history 
of noise exposure and found that it was certainly possible 
that the hearing loss was related to occupational noise 
exposure as described by the Veteran.  However, the hearing 
loss, by itself, did not indicate when the noise exposure 
occurred or the type of noise exposure.  The Board finds that 
the private physician could not confirm the causation of the 
hearing loss without resorting to speculation.  Service 
connection may not be based on speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  As such, 
this opinion does not support the claim for service 
connection because it does not have the required degree of 
medical certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  

In contrast, the VA opinion is adequate.  It is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  

Based on the foregoing, the Board finds that service 
connection for bilateral hearing loss is not warranted.  
Although the Veteran has a current diagnosis of hearing loss, 
the preponderance of the evidence shows that it began in 
2002, many years after service.  As there is no medical 
evidence depicting symptoms of or a diagnosis of hearing loss 
within one year after separation from service, service 
connection cannot be presumed.  See 38 C.F.R. §§ 3.307, 
3.309.  Further, the private records do not show that hearing 
loss was related to service.  The VA medical examination also 
does not show that hearing loss was related to service.  
Without competent medical evidence linking the Veteran's 
disability to service, service connection is not warranted.  

The Board notes that the Veteran also submitted private 
audiograms to support his claim.  However, these records are 
comprised of uninterpreted graphic representations of 
audiometric data, which the Board may not interpret.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (Board may not 
interpret graphical representations of audiometric data).  
Further, these examinations do not include an opinion 
regarding etiology of the hearing loss.  

The Board has considered the Veteran's contention that a 
relationship exists between his hearing loss and service.  
However, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the Veteran can certainly attest to 
his in service experiences and current symptoms, he is not 
competent to provide an opinion linking that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the evidence does not provide a link between the current 
disability and service, the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule does not 
apply and the Veteran's claim for service connection for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The Veteran asserts that tinnitus is related to service.  The 
service treatment records, however, do not show complaints 
of, treatment for or a diagnosis of tinnitus.  

The post-service medical evidence of record shows that the 
Veteran noted ringing in his ears since spinal surgery in 
September 2002.  In an October 2002 private treatment note, 
the Veteran reported a high pitched ringing sensation in his 
ears for the past month.  He also noted that he did not have 
similar episodes in the past.  The examiner noted excessive 
noise exposure in the past.  He was diagnosed with high 
pitched tinnitus which began two weeks after a cervical 
fusion surgery.  The physician noted that he expected that 
the tinnitus should resolve although there may be 
difficulties due to the Veteran's cigarette smoking.  
Additionally, in a February 2003 medical record, the Veteran 
noted frequent bouts of tinnitus.  

Although the Veteran has a current diagnosis of tinnitus, the 
objective medical evidence of record does not show that it 
manifested in service or is related to service.  In an April 
2005 VA Compensation and Pension Examination, the claims file 
was reviewed.  The Veteran reported cricket sounding tinnitus 
in both ears which began 2 or 3 years prior.  After a 
physical examination, the examiner noted that the onset of 
tinnitus was in 2002; therefore, it was less likely related 
to service.  The Board notes that the VA opinion is adequate.  
It is based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the disability, 
in sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl, supra.  

As there is no evidence of tinnitus in service or objective 
medical evidence that tinnitus is related to service, service 
connection is not warranted.  

The Board notes that the Veteran is not competent to provide 
an opinion linking his tinnitus to service.  See Espiritu, 
supra.  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule does not apply and the 
Veteran's claim for service connection for tinnitus must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

Left Knee

The Veteran asserts that his left knee disability, with 
arthritis, is related to an injury in service.  The Board 
initially notes that the Veteran does have a current 
diagnosis of a left knee disability.  In a September 2000 
private medical treatment note, the Veteran was diagnosed 
with probable torn anterior crutiate, left knee.  X-rays 
revealed mild patellar degenerative changes.  

The service treatment records show that in a February 1981 
report of medical history, the Veteran reported that he did 
not have a trick or locked knee or arthritis.  He did report 
that he had swollen joints.  In a March 1981 medical 
examination, the Veteran's lower extremities were clinically 
evaluation as normal.  In November 1981, the Veteran sought 
treatment for his left knee.  After physical examination, he 
was diagnosed with a soft tissue trauma.  In a February 1982 
medical examination, the Veteran's lower extremities were 
clinically evaluation as normal.  

The objective post-service medical evidence of record, 
however, does not show that the left knee injury was related 
to service.  The medical evidence shows that his current 
disability was incurred many years after service.  In 
September 2000 private medical records, the Veteran indicated 
that he injured his left knee two or three years prior when 
he pushed his girlfriend's car when it was stuck in the snow.  
He underwent surgery in January 2001.  

Further, in an April 2005 VA Compensation and Pension 
Examination, the claims file was reviewed.  The examiner 
noted the left knee treatment in service.  The examiner also 
noted the prior medical history of the Veteran, including the 
treatment in 2000 and surgery in 2001.  After a physical 
examination and review of x-rays, the Veteran was diagnosed 
with mild bilateral knee osteoarthritis and left knee ACL 
rupture, status post reconstruction with mild laxity.  The 
examiner opined that it was less likely as not that the 
contusion in service in 1981 was causative of the ACL rupture 
of the left knee.  The examiner noted that numerous 
scientific studies have shown that patients are at increased 
risk of degenerative changes of the spine, hips and knees 
once the BMI exceeds 29.  Also, patients who have a history 
of working in physical labor-type activities have an 
increased rick of degenerative changes in these regions.  
Therefore, the examiner found that it was more likely as not 
that mild degenerative changes of the bilateral knees were a 
complication of his obesity and history of heavy physical 
activity.  

The Board notes that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl, supra.  

Additionally, in a March 2007 private medical assessment, the 
physician considered the injury in 1981, previous medical 
records and the prior surgery.  The private physician 
examined the Veteran.  Based on the 1981 in-service records, 
the physician noted that there were no signs of an anterior 
crutiate injury in service.  The physician considered the 
history of trauma to his knee while pushing the car.  The 
physician found that it was more likely that the knee was 
aggravated subsequently, rather than at the time shown in the 
service records.  The examiner noted that there was no other 
interim evaluation and the examiner doubted that he could 
provide any recommendation in terms of causation from 1981 
and it would be more likely that it occurred later based on 
the information provided in the records.  

In spite of the injury in service, the competent medical 
evidence of record shows that the left knee disability is 
related to an injury after service.  Both the VA examiner and 
the March 2007 physician opined that the post-service injury 
to the left knee while the Veteran was pushing the car was 
related to his current disability.  Neither examiner found 
that the current disability was related to the 1981 in-
service injury.  There is no other objective opinion of 
record showing that the left knee disability was related to 
service.  Without competent medical evidence showing that the 
current disability is related to service, service connection 
is not warranted.  

The Board notes that the Veteran is not competent to provide 
an opinion linking his left knee disability to service.  See 
Espiritu, supra.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt rule does not 
apply and the Veteran's claim for service connection for a 
left knee disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

Service connection for traumatic arthritis, left knee is 
denied.   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to clarify the nexus opinion so that the Veteran is 
afforded every possible consideration.  

In the April 2005 VA Compensation and Pension Examination, 
the Veteran was diagnosed with alcohol dependence, currently 
in full remission; anxiety disorder, NOS; and personality 
disorder, NOS.  The examiner, however, was unclear in his 
conclusion as to whether the veteran's disorders were related 
to service.  The context of the examination seems to suggest 
that the disorders were not related to service, however, the 
language used in the examiner's conclusion is contrary to the 
tone of the opinion.  Specifically, the examiner concluded 
that it was "least as likely as not that his current 
condition is related to his time in service."  The Board 
finds that this language is unclear when taken in context 
with the remainder of the VA examination.  As such, a remand 
is necessary to clarify the VA examiner's opinion.  See 38 
C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1.	Please return the VA examination to the 
examiner for clarification of his opinion.  
Specifically, the examiner should clarify 
his statement: "least as likely as not 
that his current condition is related to 
his time in service."  

If the same VA examiner is not available, 
the veteran should be scheduled for 
another VA examination with an appropriate 
medical specialist to determine the 
etiology of the current psychiatric 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination reports should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should state whether the veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.  

2.	The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


